t c memo united_states tax_court paul m kirin petitioner v commissioner of internal revenue respondent docket no filed date larry kars for petitioner cheryl b harris for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for entry of decision in accordance with a stipulation of settlement the stipulation filed date we must decide whether the subject decision properly reflects petitioner's entitlement to an investment_tax_credit background petitioner resided in novi michigan when he filed the petition this case is part of respondent's tax_shelter litigation project entitled scheer the scheer litigation project involves a partnership organized to purchase and market video tapes by notice_of_deficiency dated date respondent determined deficiencies in additions to and increased interest on petitioner's federal_income_tax as follows year additions to tax and increased interest deficiency sec_6653 sec_6653 sec_6659 sec_6621 sec dollar_figure big_number dollar_figure dollar_figure big_number --- dollar_figure of the interest due on the deficiency of the interest payable under sec_6601 in the stipulation petitioner agreed to be bound by the test case entitled pinto v commissioner docket no this court entered a decision in the pinto case on date the stipulation provides with respect to all adjustments in respondent's notice_of_deficiency relating to the scheer project tax_shelter more specifically the limited_partnership entitled richard ii ltd the parties stipulate to the following terms of settlement the above adjustments are the only issues in this case with respect to all parties 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure the above adjustments as specified in the preamble shall be redetermined by application of the same formula as that which resolved the same tax_shelter adjustments with respect to the following taxpayers names melvin and barbara pinto tax_court docket no hereafter the controlling case all issues involving the above adjustments shall be resolved as if the petitioners in this case were the same as the taxpayers in the controlling case a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 the parties agree to this stipulation of settlement respondent filed a motion for entry of decision with this court on date attached as an exhibit to said motion was a decision document the document that respondent claims to be in accordance with the stipulation by order dated date the court directed petitioner to show cause why respondent's above-referenced motion should not be granted petitioner filed his response on date he contends that the notice_of_deficiency fails to account properly for an investment_tax_credit by order dated date the court directed respondent to address petitioner's above-referenced response on date respondent filed her response respondent contends that her calculations account for the investment_tax_credit sought by petitioner discussion petitioner argues that the decision document prepared by respondent fails properly to reflect an investment_tax_credit respondent has satisfied the court however that the decision document properly reflects the particular adjustment sought by petitioner in light of petitioner's scant response to respondent's motion for entry of decision we agree with respondent the record indicates that respondent provided petitioner with two proposed decision documents respondent concedes that the first of these decision documents failed to account for the credit sought by petitioner the record indicates however that the second decision document properly accounts for the subject credit respondent requests that the court impose against petitioner and his counsel a penalty pursuant to sec_6673 and in support of this request respondent contends that petitioner advanced arguments primarily for the purpose of delaying entry of decision in the exercise of our discretion we shall not grant respondent's request to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and decision will be entered accordingly
